               Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 1 of 39




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CRISTINA WINSOR,                                               COMPLAINT AND DEMAND
                                                               FOR JURY TRIAL
                                          Plaintiff,
                   -against-                                   Index No. 19-cv-06462 (AT)(JLC)

THE CITY OF NEW YORK; NEW YORK CITY                            ECF CASE
POLICE DEPARTMENT (“NYPD”) OFFICER
REGINA VASQUEZ, SHIELD NO. 31613; and
NYPD OFFICER CHRISTOPHER MULVEY,
SHIELD NO. 11319; individually and in their official
capacities,

                                          Defendants.


          Plaintiff, CRISTINA WINSOR, by counsel, GIDEON ORION OLIVER, as and for

Plaintiff’s Complaint against Defendants, hereby alleges as follows:

                                   PRELIMINARY STATEMENT

          1.       Plaintiff brings this action for compensatory damages, punitive damages,

declaratory relief, and attorney’s fees pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988, for

violations of Plaintiff’s civil rights, as secured by said statutes and the Constitution of the United

States.

                                    JURISDICTION AND VENUE

           2.      This action is brought pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988, and the

First, Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States Constitution.

           3.      The Federal Declaratory Judgment Act, 28 USC §§ 2201 and 2202, authorizes

this Court to grant Plaintiff the declaratory relief prayed for herein.

          4.       This Court has subject matter jurisdiction over Plaintiff’s federal claims pursuant

to 28 U.S.C. §§ 1331, 1343(a)(3-4).
             Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 2 of 39




        5.       Venue is proper pursuant to 28 U.S.C. §1391(b) in that Plaintiff’s claims arose in

 the Southern District of New York.

                                              PARTIES

        6.       Plaintiff CRISTINA WINSOR is a Caucasian female.

        7.       At all times relevant to this action, was a resident of New York State.

        8.       THE CITY OF NEW YORK (“NYC” or “the City”) is a municipal entity created

and authorized under the laws of the State of New York, with general offices located at City

Hall, New York, New York 10007.

        9.       The City is authorized by law to maintain the New York City Police Department

(“NYPD”), which acts as its agent in the area of law enforcement, and the City is ultimately

responsible for the NYPD and assumes the risks incidental to the maintenance of it and its

employees.

        10.      At all times relevant herein, Defendants NYPD OFFICERS REGINA

VASQUEZ, SHIELD NO. 31613; and CHRISTOPHER MULVEY, SHIELD NO. 11319, were

officers, employees, and agents of the NYPD who were personally involved in depriving

Plaintiff of Plaintiff’s rights, as set forth more fully below.

        11.      At all times hereinafter mentioned the Defendants, either personally or through

their employees, were acting under color of state law and/or in compliance with the official rules,

regulations, laws, statutes, customs, usages and/or practices of the State or City of New York.

        12.      Each and all of the acts of the Defendants alleged herein were done by said

Defendants while acting within the scope of their employment by the Defendant City.

        13.      Each and all of the acts of the Defendants alleged herein were done by said

Defendants while acting in furtherance of their employment by the Defendant City.



                                                   2
          Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 3 of 39




       14.     At all times relevant herein, as set forth more fully below, Defendants’ actions

and/or failures to act were malicious, intentional, knowing, and/or with a deliberate indifference

to or a reckless regard for the natural and probable consequences of their acts and/or omissions.

       15.     Each individual Defendant is sued in her or his individual and official capacities.

                                       STATEMENT OF FACTS

       Some Relevant Background

       16.     Beginning in around February of 2015, New York City-based Black Lives Matter

activists, including NYC Shut it Down, organized “People’s Monday” protest events to

memorialize victims killed by police.

       17.     Upon information and belief, between around February of 2015 and July of 2016,

the NYPD engaged in extensive surveillance of Black Lives Matter activists, organizers, and

events, including People’s Monday protest events.

       18.     Upon information and belief, as part of the NYPD’s response to People’s Monday

protests, between around February of 2015 and July of 2016, the NYPD assigned details of

uniformed and non-uniformed NYPD officers to police People’s Monday protests.

       19.     At all times relevant herein, the NYPD Legal Bureau was legal counsel for and

represented the NYPD and its interest.

       20.     As a matter of course, at all times relevant herein, although NYPD Legal Bureau

attorneys were always available to be consulted on a case-by-case basis if necessary, NYPD

Legal Bureau attorneys were not usually assigned to be and/or present for, or otherwise involved

in, routine arrests or prosecutions.

       21.     Upon information and belief, as part of the NYPD’s response to People’s Monday

protests, NYPD policymakers determined that NYPD Legal Bureau attorneys would be present




                                                 3
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 4 of 39




at the NYPD precincts at which arrests related to People’s Monday were processed in order to

assist NYPD officers who had made arrests, or been assigned to process arrests, in determining

whether to charge arrestees, and if so, what to charge them with, and/or how to describe the

underlying conduct in charging documents, including summonses.

       22.     Upon information and belief, as part of the NYPD’s response to People’s Monday

protests, NYPD policymakers determined that people arrested in connection with certain Black

Lives Matter protests, including People’s Monday protests, would be charged with New York

State Vehicle and Traffic Law (“VTL”) § 1156(a).

       23.     VTL § 1156(A) says that, “where sidewalks are provided and they may be used

with safety it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.”

See VTL § 1156(A).

       24.     Upon information and belief, outside of the cases of summonses issued in

connection with Black Lives Matter protests beginning in around 2015, NYPD officers almost

never enforce VTL § 1156(A).

       25.     At all times relevant herein, the Office of the District Attorney of New York

County (“DANY”) had a policy of not appearing to prosecute cases charged by NYPD

summonses.

       26.     This DANY policy of stepping aside from prosecuting summons cases had

historically been followed at all times relevant herein, even when DANY Assistant District

Attorneys were present in a ocurt part where summons cases are head on the same calendar as

cases initiated by Desk Appearance Ticket or a criminal court complaint, where ADA’s were

actually present, handling all but the summons cases.




                                                4
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 5 of 39




       27.     At or after arraignment on a summons at all times relevant herein, the New York

City Criminal Court typically would typically make an offer based on which the Defendant may

dispose of the case at arraignment.

       28.     Between at least 2004 and late 2015, the typical offer at arraignment from DANY

on a perceived protest arrest case alleging a violation-level offense or offenses was an ACD,

without any statement or admission from the Defendant.

       29.     Between at least 2004 and late 2015, the typical offer at arraignment on a

summons cases alleging a violation-level offense or offenses has been an ACD, without any

statement or admission from the Defendant.

       30.     In around late 2015, the NYPD Legal Bureau began attempting to appear and act

as prosecutor in certain, primarily Black Lives Matter protest-related prosecutions charging

certain offenses by summons.

       31.     Upon information and belief, the attorneys who appeared and/or attempted to

appear on behalf of the NYPD Legal Bureau in those cases were from the NYPD Legal Bureau’s

Police Action Litigation Section (“PALS”).

       32.     Upon information and belief, PALS was part of the NYPD Legal Bureau’s Civil

Matters Division, established in June of 2014, “responsible for advising [the] NYPD on policies

and procedures to prevent civil litigation, aiding the Department in the defense of its employees

through the course of pending cases, and taking necessary steps to prevail in a greater percentage

of cases, with a focus on matters alleging intentional police misconduct.”

       33.     Upon information and belief, the main focus of PALS was developing and

implementing proactive strategies in response to civil lawsuits brought against the NYPD.




                                                5
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 6 of 39




       34.     Upon information and belief, at all times relevant herein PALS worked with the

NYPD’s Director, Civil Matters – Executive Agency Counsel, as well as attorneys from the Law

Department, in defending the NYPD, and NYPD officers, in federal civil rights lawsuits,

including such lawsuits related to arrests and other police actions taken in connection with

policing protests.

       35.     Upon information and belief, in around late 2015, the New York City Law

Department began arguing in some federal civil rights lawsuits arising from police actions taken

in connection with policing protests, that probable cause, or at least arguable probable cause, to

arrest, existed for violations of VTL 1156(a).

       36.     At around the same time, in around late 2015, NYPD Legal Bureau attorneys, and

specifically, PALS attorneys, began attempting to prosecute summons cases arising from arrests

made at primarily Black Lives Matter protests.

       37.     In response to attorneys' challenges to those practices, NYPD Deputy

Commissioner of Legal Matters Lawrence Byrne reportedly said: "We’re trying to put some

teeth into issuing these summons'' and the New York Daily News reported that “top brass” said

that NYPD was seeking to prosecute the cases because" too many cases involving people they

consider professional protesters [were being] dismissed in summons court, paving the way for a

civil lawsuit and settlement with the city.”

       38.     Significantly, the NYPD Legal Bureau attorneys would offer ACD dispositions

only if the defendant would allocute to sufficient facts to establish that there was probable cause

to arrest for the charged offense(s), under oath and on the record.

       39.     Such admissions would have insulated the NYPD from civil liability in

connection with false arrest and other federal civil rights claims.



                                                  6
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 7 of 39




        40.    Attorneys for protesters in whose cases the NYPD Legal Bureau sought to act as

prosecutor challenged the NYPD Legal Bureau attorneys’ authority to act as prosecutor in

summons cases in late 2015 and early 2016.

        41.    In around February of 2016, DANY entered into a Memorandum of

Understanding with the NYPD (the “MOU”) purporting to delegate DANY authority to

prosecute certain cases charging violation-level offenses by summons and related appeals to the

NYPD Legal Bureau.

        42.    Upon information and belief, after February of 2016, purportedly under the

authority of that MOU, NYPD Legal Bureau Prosecutions from the NYPD Legal Bureau’s PALS

prosecuted almost exclusively summons cases against Black Lives Matter protesters.

        43.    The NYPD Legal Bureau PALS prosecutors’ requirement, imposed in those

cases, that a Defendant allocate to facts sufficient to establish that there was probable cause to

arrest for the charged offense(s), under oath and on the record, in order to receive an ACD offer,

was a deviation from DANY’s routine practices in connection with offering ACD’s in violation-

level protest cases, and the New York City Criminal Court’s routine practice of offering ACD’s

as a matter of course in such cases, which requirement the NYPD Legal Bureau attorneys sought

to impose primarily in connection with prosecutions arising from Black Lives Matter protests,

and not in connection with prosecutions for the same offenses, arising outside of the Black Lives

Matter protest context.

        The July 11, 2016 People’s Monday Protest

        44.    Prior to July 11, 2016, People’s Monday activists published plans for prospective

participants to meet up and engage in a People’s Monday protest on the evening of July 11,

2016.




                                                 7
            Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 8 of 39




          45.   Plaintiff participated in the People’s Monday protest during the evening of July

11, 2016.

          46.   Third-party Babbie Dunnington participated in the same People’s Monday protest

on the evening of July 11, 2016.

          47.   Ms. Dunnington brought her bicycle to that protest.

          48.   Defendants Vasquez and Mulvey were part of a larger NYPD detail assigned to

police that protest.

          49.   Defendants Vasquez and Mulvey had, at the time, been NYPD officer-partners for

around 12 years.

          50.   Defendants Vasquez and Mulvey were both assigned to the Strategic Response

Group (“SRG”) 1.

          51.   After reporting to their shift at the Strategic Response Group offices in Manhattan

on the afternoon of July 11, 2016, Defendants Vasquez and Mulvey traveled to Randall’s Island

to participate in a larger NYPD detail.

          52.   On Randall’s Island, Defendants Vasquez and Mulvey participated in roll-call for

a larger NYPD detail assigned to police the July 11, 2016 People’s Monday protest.

          53.   According to trial testimony from Defendant Mulvey, at that roll call on Randall’s

Island, NYPD Inspector Anthony Lombaro instructed officers in sum and substance that, if

protesters marched in the roadway and refused police orders to get onto the sidewalk, New York

Penal Law (“PL”) § 240.20(6) and VTL § 1156(a) violations “would be the two summonses to

write.”




                                                 8
            Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 9 of 39




        54.     At around 4:30PM, Defendants Vasquez and Mulvey were deployed to the

vicinity of 106th Street and 1st Avenue as part of a NYPD detail assigned to police that People’s

Monday protest.

        55.     Upon information and belief, Defendants Vasquez and Mulvey remained in the

vicinity of 106th Street and 1st Avenue until around 8:00PM, standing by for further instructions.

        56.     Upon information and belief, at around 8:00PM, NYPD supervisors ordered

Defendants Vasquez and Mulvey to start following the protest, which was by then moving

through the area.

        57.     Upon information and belief, when Defendants Vasquez and Mulvey started

following the protest, as the protesters walked along the sidewalk (in some cases spilling into the

roadway), Defendants Vasquez and Mulvey, along with many other NYPD officers, walked in

the roadway close to the sidewalk, directing protesters who stepped off the sidewalk to get back

on the sidewalk.

        58.     According to Defendant Vasquez’s trial testimony on direct, over the course of

the next hour, she, her partner, and other NYPD officers walked with the protesters roughly north

and west, stopping traffic for them to cross the street when necessary, keeping cars away from

them, and them away from cars, and “always walking alongside” them in a “long line” of police

officers.

        116th Street between 6th and 5th Avenues

        59.     At just before around 9:00PM on July 11, 2016, Ms. Winsor arrived at the corner

of 116th Street and 6th Avenue.




                                                 9
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 10 of 39




       60.     At just before around 9:00PM on July 11, 2016, Ms. Winsor turned from the

sidewalk on 6th Avenue onto the southern sidewalk of 116th Street, and continued walking east

on that sidewalk.

       61.     On 116th Street between 6th and 5th Avenues, vehicular traffic ran east and west.

       62.     116th Street between 6th and 5th Avenues had two lanes for car parking on the

north and south sides of the street.

       63.     On 116th Street between 6th and 5th Avenues, there were four total lanes for

vehicular traffic between those two lanes for car parking: two lanes for vehicular traffic running

west to east to the north side of the roadway, separated from each other by a dotted white line;

separated by a double yellow line from two lanes for vehicular traffic running east to west on the

south side of the roadway, separated from each other by a dotted white line.

       64.     A large, metal scaffolding extended east-to-west along the southern sidewalk of

between around the location approximately opposite 45 116th Street at which Defendant Vasquez

ultimately arrested Ms. Winsor.

       65.     There was a gap between the large, metal scaffolding on the sidewalk and the

sidewalk-side curb to its north, between the scaffolding and the southernmost parking lane in the

116th Street roadway.

       66.     On 116th Street around opposite 45 116th Street, where Defendant Vasquez

ultimately placed Ms. Winsor under arrest, the large, metal scaffolding impeded and/or

prevented pedestrians who were walking on the roadway from passing freely onto the sidewalk,

and pedestrians who were walking on the sidewalk from passing freely onto the roadway.

       67.     Ms. Dunnington did not run into the 116th Street roadway.




                                                10
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 11 of 39




        68.     Ms. Dunnington did not block traffic in the 116th Street roadway near where she

was arrested.

        69.     According to Ms. Dunnington’s trial testimony, she had not run into the street

from the sidewalk, or anywhere else, before she was arrested.

        70.     According to Ms. Dunnington’s testimony during Ms. Winsor’s criminal trial, in

the few minutes before her arrest, she had been marching east in the roadway on 116th Street

with her bicycle.

        71.     According to Ms. Dunnington’s trial testimony, in the two minutes prior to her

arrest, an officer in a white shirt became “agitated because he wanted” Ms. Dunnington “to get

on the sidewalk….immediately.”

        72.     According to Ms. Dunnington’s trial testimony, she could not immediately get on

the sidewalk at that time because she “had a bicycle, a bulky beach cruiser…[a]nd the sidewalk

was very – there was scaffolding there, there was tons of people and [she] couldn’t get through

everyone to get on the sidewalk.”

        73.     According to Ms. Dunnington’s trial testimony, she had a “kind of like back and

forth” with the white-shirted NYPD supervisor where he ordered her ”to get on the sidewalk

immediately” but she “couldn’t”, after which she “got frustrated and … asked him, ‘Don’t you

care about her safety?’ and he said, ‘No.’”

        74.     According to Ms. Dunnington’s trial testimony, that white-shirted officer then

abruptly, physically arrested her.

        75.     According to Ms. Dunnington’s trial testimony, Defendant Mulvey did not

physically arrest her at all.




                                                11
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 12 of 39




        76.     According to Ms. Dunnington’s trial testimony, just a few seconds after the white-

shirted officer physically arrested her, NYPD officers escorted her to the back of a police wagon

that was in the middle of, and near the north side of, the roadway, around 7-12’ away from the

location of her arrest.

        77.     On 116th Street between around its intersection with 6th Avenue around opposite

45 116th Street, where Defendant Vasquez ultimately placed Ms. Winsor under arrest, Ms.

Winsor walked on the sidewalk, along the gap between the curb and the scaffolding – not in the

roadway.

        78.     Ms. Winsor heard no police orders to get on the sidewalk at the corner of 6th

Avenue and 116th Street or as she walked from the corner of 6th Avenue, eastward on the116th

Street sidewalk.

        79.     As Ms. Winsor reached around the middle of the block, as she walked eastward

along the part of the sidewalk between the metal scaffolding and the curb, Ms. Winsor heard the

voice of her friend, Babbie Dunnington, saying the word “safety”, which drew her attention to

Ms. Dunnington.

        80.     Ms. Winsor then saw Ms. Dunnington in the southern part of the roadway, nearest

to the parking lane and curbline, next to a NYPD supervisor in a white shirt with whom Ms.

Dunnington was having an “animated conversation.”

        81.     Ms. Winsor then saw the white-shirted NYPD supervisor “grab her…in a very

abrupt manner.”

        82.     Ms. Winsor then stepped off the sidewalk on 116th Street in order to observe what

the police were doing to her friend, Ms. Dunnington.




                                                12
        Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 13 of 39




       83.    As Ms. Winsor explained during her trial testimony: “[She] saw that [Ms.

Dunnington] looked scared and I wanted to see what the police were doing with my friend.”

       84.    After Ms. Winsor stepped off the sidewalk, she followed police who quickly

transported Ms. Dunnington in handcuffs to the back of a NYPD wagon that was parked in

around the middle, toward the north side, of the roadway.

       85.    The NYPD wagon that was parked around the middle, toward the north side, of

the roadway was around 10 feet away from the location where the white-shirted NYPD

supervisor first arrested Ms. Dunnington.

       86.    Around 15 or fewer seconds elapsed between the moment Ms. Winsor left the

sidewalk and the moment she arrived behind the NYPD wagon.

       87.    During that around 15 or fewer seconds, Ms. Winsor followed and observed

NYPD officers who had Ms. Dunnington in custody and were rapidly moving her to the back of

the NYPD wagon.

       88.    Within a few seconds after Ms. Winsor arrived behind the NYPD wagon, a

female NYPD officer approached Ms. Winsor from behind and physically arrested her.

       89.    Defendant Vasquez did not observe Ms. Winsor run into the roadway.

       90.    Ms. Winsor did not run into the roadway with numerous people.

       91.    Ms. Winsor did not run into the roadway with 3 or more people.

       92.    Ms. Winsor did not touch or try to touch Defendant Vasquez.

       93.    Ms. Winsor did not touch or try to touch Defendant Mulvey.

       94.    Ms. Winsor did not touch or try to touch Ms. Dunnington.

       95.    Ms. Winsor did not block eastbound traffic in the 116th Street roadway near where

she was arrested.




                                               13
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 14 of 39




       96.     At no time after Ms. Winsor entered the roadway after Ms. Dunnington was

placed under arrest on 116th Street did Defendants Vasquez, Mulvey, or any other NYPD officer

order Ms. Winsor to get back or get back on the sidewalk.

       97.     At no time after Ms. Winsor entered the roadway after Ms. Dunnington was

placed under arrest on 116th Street did Defendants Vasquez, Mulvey, or any other NYPD officer

order Ms. Winsor to disperse.

       98.     As seen below, videos depicting Ms. Dunnington’s and Ms. Winsor’s arrests

entered into evidence as part of the defense case in Ms. Winsor’s criminal trial substantially

confirmed Ms. Dunnington’s and Ms. Winsor’s sworn testimony about the events leading up to

them, and substantially disproved Defendants Vasquez’s and Mulvey’s false evidence.

       Plaintiff’s Arrest Processing and Pre-Trial Prosection

       99.     After their arrests at around 9:00PM on July 11, 2016, Ms. Winsor and Ms.

Dunnington were both loaded into the same NYPD wagon, and subsequently transported to a

NYPD Precinct.

       100.    Defendant Mulvey wrote the following in his memo book regarding his

observations of Ms. Dunnington’s alleged conduct: “OP 45 W1 116 I observed Dunnington,

Babbie … with numerous other people in the street. After repeated warnings to return to the

sidewal, she refused and remained in the roadway.”

       101.    Defendant Vasquez wrote the following in her memo book regarding her

observations of Ms. Winsor’s alleged conduct:

       DEFT refused to return to the sidewalk after being ordered several times I
       observed Deft being told to leave the street and return to the sidewalk repeatedly.
       As an arrest was being made. [ILLEGIBLE] deft. away from the arrest being
       made I asked her to move to the sidewalk. I told her she would be arrested if she
       did not she relied that she did not care and that she would not leave as she shoved
       her body into mine.

                                                14
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 15 of 39




       102.    Upon information and belief, at that precinct, Defendants provided false

information in the form of memo book entries regarding their observations of and interactions

with Plaintiff and Ms. Dunnington to a non-party NYPD Legal Bureau Attorney.

       103.    Upon information and belief, at that precinct, Defendants provided false

information in the form of verbal statements regarding their observations of and interactions with

Plaintiff and Ms. Dunnington to a non-party NYPD Legal Bureau Attorney.

       104.    Upon information and belief, at that precinct, Defendants provided false

information in the form of false allegations contained in sworn summonses regarding their

observations of and interactions with Plaintiff and Ms. Dunnington to a non-party NYPD Legal

Bureau Attorney.

       105.    As a result, Ms. Winsor was held until after around 10:30PM before being

released with two summonses sworn to by Defendant Vasquez, charging Ms. Winsor with

offenses to be tried in New York City Criminal Court.

       106.    Summons No. 4431970302, later assigned Docket No. 2016SN039363, charged

Ms. Winsor with violating New York State Penal Law (“PL”) § 240.20(6) – Disorderly Conduct

- based on the following allegations regarding Defendant Vasquez’s alleged observations at July

11, 2016, at 8:58PM, opposite 45 West 116th Street: “At tpo I observed deft. with numerous

persons run into street. After repeated warnings to return onto the sidewalk, deft did refuse and

remained in the roadway.”

       107.    A person is guilty of violating PL § 240.20(6) and committing Disorderly

Conduct when, “with intent to cause public inconvenience, annoyance or alarm, or recklessly

creating a risk thereof. . . [the person] congregates with other persons in a public place and

refuses to comply with a lawful order of the police to disperse.” See PL § 240.20(6).



                                                 15
        Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 16 of 39




       108.    Additionally, Summons No. 4431970316, later assigned Docket No.

2016SN039443, charged Ms. Winsor with violating VTL § 1156(a) - Pedestrians on Roadways -

based on the following allegations regarding Defendant Vasquez’s alleged observations of Ms.

Winsor at July 11, 2016, at 8:58PM, opposite 45 West 116th Street: “At tpo I observed Deft in

roadway along an accessable [sic] [sidewalk. I ordered defendant to return to the sidewalk.

Defendant did refuse and remained in the roadway.”

       109.    Upon information and belief, at around the same time Defendant Vasquez

released Ms. Winsor with those two summonses, Defendant Mulvey released Ms. Dunnington

with two summonses alleging the same charges and the same substantive underlying conduct

against Ms. Dunnington.

       110.    The summonses Defendant Mulvey swore out against Ms. Dunnington are

worded exactly the same as the summonses Defendant Vasquez swore out against Ms. Winsor,

down to the mis-spelled word “accessable”.

       111.    Upon information and belief, Defendants Vasquez and Mulvey each consulted

with the other as they filled out identically-worded summonses charging Ms. Winsor and Ms.

Dunnington with violating PL § 240.20(6) and VTL § 1156(a).

       112.    When the summons cases were first calendared to be heard on the September 22,

2016 return date in the New York City Criminal Court – SAP2 Part at One Centre Street, the

NYPD Legal Bureau attempted to appear and act as prosecutor in the case, over the objection of

Ms. Winsor’s criminal defense counsel.

       113.    Upon information and belief, beginning at that first appearance in September of

2016, and continuing throughout the criminal proceedings until the trial in September of 2017,

the NYPD Legal Bureau attorney’s only plea offer to Ms. Winsor was an Adjournment in



                                               16
        Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 17 of 39




Contemplation of Dismissal (“ACD”) pursuant to New York Criminal Procedure Law (“CPL”) §

170.55 to be offered only if Ms. Winsor would allocute under oath to having committed the

underlying conduct alleged in the summonses.

       114.      At Ms. Winsor’s arraignment on or about September 22, 2016, the New York City

Criminal Court released her on his own recognizance pursuant to New York State Criminal

Procedure Law (“CPL”) § 510.40 (or “ROR”), requiring Ms. Wisnor to return until the cases

were resolved.

       115.      During the pendency of the criminal court cases, Ms. Winsor was required to

remain at all times subject to and amenable to the processes, orders, and mandates of the New

York City Criminal Court.

       116.      In around November of 2016, through counsel, Ms. Winsor filed a Summons and

Notice of Petition, Verified Petition and Complaint dated November 3, 2016, in Arminta Jeffryes

and Cristina Winsor v. Cyrus R. Vance, et al., Supreme Court – New York County Index No.

101836-16, seeking, inter alia, a judicial determination that DANY’s purported delegation of

prosecutorial authority to the NYPD was unlawful; and that the NYPD had a conflict of interest.

       117.      Subsequently, through counsel, Ms. Winsor filed applications in each of the two

separate pending summons dockets with the New York City Criminal Court, and served a copy

on counsel for the NYPD Legal Bureau (acting as prosecutor in the case), seeking dismissal of

the charges in the summonses on facial insufficiency grounds; or to preclude the NYPD Legal

Bureau from prosecuting the case on the ground that (a) there was an inescapable conflict of

interest; (b) the delegation of authority to the NYPD was not authorized; and/or (c) such

prosecution would violate Equal Protection principles.




                                                17
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 18 of 39




        118.    In support of the parts of those applications seeking to preclude the NYPD Legal

Bureau from acting as prosecutor, Ms. Winsor submitted, and relied on, the opening papers in

the Jeffryes v. Vance civil litigation that had been filed as of that date.

        119.    On January 27, 2017, Hon Laurie Peterson issued orders dismissing both

summonses against Ms. Winsor for facial insufficiency and staying sealing for 30 days.

        120.    On February 7, 2017, the NYPD served and filed a superseding accusatory

instrument under Docket No. 2016SN039363, adding specific factual allegations to Defendant

Vasquez’s narrative in apparent attempts to address the deficiencies in the summonses as initially

pleaded pointed out by Ms. Winsor’s criminal defense counsel in the papers supporting the

successful applications to dismiss the summonses for facial insufficiency.

        121.    That superseding accusatory instrument purported to re-charge Ms. Winsor with

the same two offenses, violating PL § 240.20(6) and VTL § 1156(a), based on the following

allegations sworn to by Defendant Vasquez on February 7, 2017 regarding her alleged

observations at July 11, 2016, at 8:58PM, opposite 45 West 116th Street:

        Deponent states that at the above mentioned date, time and location of occurrence
        deponent observed defendant, Cristina Winsor, run into the street with at least 3 or more
        persons. Deponent further states that deponent was wearing a police uniform with a
        designated police badge and deponent ordered the defendant and the others numerous
        times to disperse and to return to the sidewalk and that the defendant refused to go back
        on the sidewalk. Deponent further states that the defendant’s actions caused public
        inconvenience, annoyance or alarm in that the defendant’s refusal to move caused traffic
        to be blocked on the eastbound lanes of West 116th Street.

        Deponent further states that on the above date, time and police of occurrence while
        defendant was running into the street and refusing to disperse, deponent observed a
        sidewalk adjacent to the roadway and said sidewalk was free of any defect or issue which
        would have prevented the defendant from using said sidewalk safely and that defendant
        refused to use the available public sidewalk when ordered to do so.




                                                   18
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 19 of 39




       122.    On February 24, 2018, the NYPD served and filed a written response to Ms.

Winsor’s already-successful motions for dismissals, asking, among other things, that the Court

deem the February 7, 2018 accusatory instrument a superseding information.

       123.    Over Ms. Winsor’s opposition, in a March 1, 2017 written decision, Hon. Joanne

B. Watters denied Ms. Winsor’s applications to preclude the NYPD from acting as prosecutor

and deemed the instrument filed by the NYPD on February 7, 2017 a superseding information.

       124.    After the Jeffryes v. Vance civil proceeding was filed in late 2016, DANY and

the NYPD moved to dismiss the proceeding, including for purported failure to state a claim

based on which relief could be granted because, inter alia, DANY and the NYPD contended that

the delegation was lawful and the NYPD had no conflict of interest.

       125.    At a March 27, 2017 pre-trial appearance in Ms. Winsor’s criminal cases arising

from the July 11, 2016 summonses, Hon. Stephen Antignani determined to wait for the decision

on that application before proceeding to trial with the NYPD Legal Bureau attorney acting as

prosecutor.

       126.    In May of 2017, Ms. Winsor moved, through counsel, to dismiss the superseding

information for facial insufficiency.

       127.    In June of 2017, the NYPD Legal Bureau opposed the motion to dismiss, and Ms.

Winsor filed reply papers through counsel.

       128.    The New York City Criminal Court subsequently denied Ms. Winsor’s motion to

dismiss the superseding information for facial insufficiency and the cases were calendared for

trial on August 1, 2017.

       129.    Prior to August 1, 2017, the New York City Criminal Court adjourned the cases to

September 26, 2017 for trial.




                                               19
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 20 of 39




        130.   On September 20, 2017, the New York State Supreme Court denied DANY’s and

the NYPD’s motions to dismiss the Jeffryes v. Vance case. See Matter of Jeffryes v. Vance, 58

Misc 3d 185 (Sup Ct, NY County 2017) (Billings, J.).

        131.   Inter alia, the Court held that the Petitioners had stated valid Due Process and

conflict of interest-based claims, as well as valid legal challenges to the purported delegation of

prosecutorial authority from DANY to the NYPD, based on which relief could ultimately be

granted, in denying DANY’s and NYPD’s motions to dismiss.

        132.   On or about September 25, 2017, through counsel, Ms. Winsor filed a

supplemental application to disqualify the NYPD Legal Bureau from prosecuting the cases, or

seeking pre-trial discovery regarding the justifications for and the legality of the delegation, and

on Defendants’ Equal Protection-based challenges to the prosecutions.

        133.   On September 26, 2017, the New York City Criminal Court (Hon. Steven

Antignani) denied Ms. Winsor’s supplemental application.

        134.   All told, between September of 2016 and September of 2017, Plaintiff was

required to return to New York City Criminal Court approximately 11 times in order to resolve

the charges against her before she was fully acquitted after a bench trial.

        135.   Throughout that time period, the NYPD Legal Bureau prosecutors would only

offer ACD dispositions if Ms. Winsor would allocute to the factual allegations underlying each

of the summonses.

        136.   On September 26, 2017, Hon. Antignani commenced and presided over the bench

trial against Ms. Winsor.

        137.   The bench trial took place throughout September 26, 2017 and September 27,

2017.



                                                 20
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 21 of 39




        138.   On October 2, 2017, Hon. Antignani found Ms. Winsor NOT GUILTY on all

counts and dismissed both charges against Ms. Winsor.

        On Defendants Vasquez’s and Mulvey’s Trial Testimony

        139.   At trial, the NYPD prosecutor’s case against Ms. Winsor consisted only of sworn

testimony given on September 26, 2017 by Defendants Vasquez and Mulvey, primarily

regarding their alleged observations of and conduct toward Ms. Winsor and Ms. Dunnington at

around the times of their arrests.

        140.   When Defendants Vasquez and Mulvey testified against Ms. Winsor regarding

their alleged observations of and conduct toward Ms. Winsor and Ms. Dunnington at around the

times of their arrests, they had not seen the videos of Ms. Dunnington’s and Ms. Winsor’s arrests

that were subsequently introduced into evidence as part of the defense case.

        141.   Neither Defendant Vasquez nor Defendant Mulvey acknowledged that there was

any metal scaffolding on the sidewalk on 116th Street around opposite 45 116th Street.

        142.   Both Defendants Vasquez and Mulvey testified in sum and substance that the

southern sidewalk on 116th Street around opposite 45 116th Street was defect- and obstruction-

free.

        143.   Both Defendants Vasquez and Mulvey testified in sum and substance that people

were able to move more or less freely from the sidewalk to the street and from the street onto the

sidewalk around opposite 45 116th Street.

        144.   According to Defendant Mulvey’s trial testimony on direct, as he stood on

southeast corner of 116th Street and 6th Avenue, he saw protesters turn from 6th Avenue right

(eastbound) onto the roadway of 116th Street, so he stood there “in the first lane of traffic,

instructing every to remain on the sidewalk.”




                                                 21
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 22 of 39




       145.    According to Defendant Mulvey’s trial testimony, at that time, Defendant

Vasquez was “slightly behind him” also giving instructions that people should remain on the

sidewalk.

       146.    According to Defendant Mulvey’s trial testimony, he noticed Ms. Dunnington at

that time walking a bicycle and directed her to get back on the sidewalk.

       147.    According to Defendant Mulvey’s trial testimony, after directing Ms. Dunnington,

he then first saw Ms. Winsor at that corner as she turned from 6th Avenue onto 116th Street,

walking in the roadway, at which point he looked Ms. Winsor in the face and advised her at least

three times to return to the sidewalk, but she continued walking in the street.

       148.    According to Defendant Mulvey’s trial testimony, he stood at that corner for

“quite some time as the group turned.”

       149.    According to Defendant Mulvey’s trial testimony, he eventually left the corner

and walked eastbound with Defendant Vasquez walking slightly behind him (to his west).

       150.    According to Defendant Mulvey’s trial testimony, at around that time, he noticed

Ms. Dunnington walking a bicycle “back and forth, back and forth” on 116th Street and

repeatedly instructed her to get on the sidewalk.

       151.    According to Defendant Mulvey’s trial testimony, Defendant Mulvey repeatedly

denied having seen Ms. Dunnington run into the street; he testified: “No. … Ms. Dunnington was

always in the street.”

       152.    According to Defendant Mulvey’s trial testimony, he and Defednant Vasquez

were “following behind” Ms. Dunnington walking eastward on 116th Street until “at some point

mid-block she went into the left-most [north] travel lane” as a result of which “all of the traffic…

would have had to slow down” so Defendant Mulvey arrested Ms. Dunnington.



                                                 22
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 23 of 39




       153.    According to Defendant Mulvey’s trial testimony, no other officer initiated Ms.

Dunnington’s arrest.

       154.    According to Defendant Mulvey’s trial testimony, there were no other police

officers talking with Ms. Dunnington just before or during the time Defendant Mulvey arrested

Ms. Dunnington.

       155.    According to Defendant Mulvey’s trial testimony, Defendant Mulvey himself

decided to arrest Ms. Dunnington.

       156.    According to Defendant Mulvey’s trial testimony, he was not ordered to arrest

Ms. Dunnington.

       157.    According to Defendant Mulvey’s trial testimony, he did not recall any white-

shirted NYPD supervisors present when he arrested Ms. Dunnington.

       158.    According to Defendant Mulvey’s trial testimony, he was in sum and substance

the only person to arrest Ms. Dunnington.

       159.    According to Defendant Mulvey’s trial testimony, as he was arresting Ms.

Dunnington, Ms. Winsor “came up to [him] and was interfering with his] ability to do so” by

“yelling at [him and…] at Ms. Dunnington” and then actually “grabbing Ms. Dunnington” as he

was trying to put on flexcuffs.

       160.    Defendant Mulvey testified that, as he was controlling Ms. Dunnington, his “right

hand was going from [his] flex cuffs to put them on her, [which] took some time” during which

“Ms. Winsor was approaching.”

       161.    According to Defendant Mulvey’s trial testimony, Ms. Winsor “delayed the

process” of his arresting Ms. Dunnington for at least 30 whole seconds by “distract[ing]” him

and “touching” Ms. Dunnington.




                                               23
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 24 of 39




       162.      According to Defendant Mulvey’s trial testimony, he saw his partner “place[] a

hand on” Ms. Winsor and tell her “numerous” – meaning “at least five” – “times to get back onto

the sidewalk and not to interfere.”

       163.      According to Defendant Mulvey’s trial testimony, he observed Ms. Winsor

“bump into” Defendant Vasquez “with [her] shoulder.”

       164.      According to Defendant Mulvey’s trial testimony, he saw his partner, Defendant

Vasquez, arrest Ms. Winsor in the roadway on the south side of 116th Street.

       165.      According to Defendant Mulvey, he watched Defendant Vasquez arrest Ms.

Winsor “right next to” him while he had Ms. Dunnington under arrest between the eastbound

lanes on the south side of the roadway.

       166.      According to Defendant Mulvey’s trial testimony, the “police action” in the

eastbound travel lane shut down traffic for “at least five minutes” because “[n]o one was able to

travel eastbound.”

       167.      According to Defendant Mulvey’s trial testimony, he and Defendant Vasquez

then “crossed over the double yellow line to the north side of the street into the north travel lane,

awaiting a prisoner wagon.”

       168.      According to Defendant Mulvey’s trial testimony, Inspector Lombardo then

called for a prisoner wagon over the radio.

       169.      According to Defendant Vasquez’s trial testimony, she first saw Ms. Winsor at

the corner of 6th Avenue and 11th Street, around 10 minutes before she was arrested, where she

claimed to have personally ordered Ms. Winsor “more than three” times to “please get back on

the sidewalk.”




                                                 24
           Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 25 of 39




          170.   According to Defendant Vasquez’s trial testimony, she also heard Defendant

Mulvey ask Ms. Winsor to go back to the sidewalk at that corner repeatedly, while she was

standing around two arms’ lengths’ ahead (toward the east) of him.

          171.   According to Defendant Vasquez’s trial testimony, as she was walking east on

116th Street past 6th Avenue, vehicular traffic was driving past them without obstruction.

          172.   According to Defendant Vasquez’s trial testimony, she was walking to the east of

Defendant Mulvey, eastward on 116th Street, when an interaction she said she saw Defendant

Mulvey having with a woman with a bicycle drew her attention.

          173.   According to Defendant Vasquez’s trial testimony, at that time, Defendant

Mulvey was directing the woman with the bicycle , saying “you must get back… on the sidewalk

… if you’re going to be part of this protest,” but she was “not complying at all” and Defendant

Mulvey “ha[d]to place her under arrest.”

          174.   According to Defendant Vasquez’s trial testimony, she stopped walking east on

116th Street then she saw Defendant Mulvey decide to initiate, and intiate, Ms. Dunnington’s

arrest.

          175.   According to Defendant Vasquez’s trial testimony, she had a clear view of and

memory of Ms. Dunnington’s arrest.

          176.   According to Defendant Vasquez’s trial testimony, only Defendant Mulvey was

personally involved in Ms. Dunnington’s arrest.

          177.   According to Defendant Vasquez’s trial testimony, she actually observed

Defendant Mulvey place Ms. Dunnington in handcuffs.

          178.   According to Defendant Vasquez’s trial testimony, there was no white-shirted

officer within five feet of Ms. Dunnington’s arrest – “they showed up afterwards.”




                                                25
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 26 of 39




        179.    Defendant Vasquez testified: “I don’t remember any white shirts on Ms.

Dunnington. I remember white shirts in the area, but not hands on her. There was an arrest that

Officer Mulvey decided to make.”

        180.    According to Defendant Vasquez’s trial testimony, as Defendant Mulvey began

placing the woman with the bicycle under arrest, Defendant Vasquez turned her back to the

arrest as it was being made “to create … protection around the officer and the person being

arrested” in a kind of “protective dome.”

        181.    According to Defendant Vasquez’s trial testimony, as Defendant Mulvey was

arresting Ms. Dunnington, and Defendant Vasquez was forming a “protective dome”, Ms.

Winsor was “right…in front of” Defendant Vasquez.

        182.    According to Defendant Vasquez’s trial testimony, at that time, Defendant

Vasquez was facing to the north (with her back to the southern sidewalk) and Defendant Mulvey

was to her west in the roadway.

        183.    On direct examination, Defendant Vasquez testified that she did not see how Ms.

Winsor entered the roadway at all.

        184.    On direct examination, Defendant Vasquez testified that she did not see Ms.

Winsor run into the street at all.

        185.    On cross-examination, Defendant Vasquez said that she saw Ms. Winsor “run into

the street several times” from the southern sidewalk in the “[a]pproximately a minute, two

minutes” that were “[r]ight prior to [Ms. Winsor’s] arrest” – while “Ms. Dunnington [was] being

arrested.”

        186.    According to Defendant Vasquez’s trial testimony, as Defendant Mulvey was

arresting Ms. Dunnington, Ms. Winsor repeatedly tried to “push through” Defendant Vasquez



                                                26
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 27 of 39




from the north to get to Ms. Dunnington, as Defendant Vasquez repeatedly told Ms. Winsor “to

go back on the sidewalk.”

       187.    According to Defendant Vasquez’s trial testimony, it took around three minutes

for Defendant Mulvey to arrest Ms. Dunnington.

       188.    Defendant Vasquez gave detailed and repeated testimony about a course of

conduct she said that Ms. Winsor engaged in over the course of those around three minutes

minutes that involved Ms. Winsor’s repeatedly pushing or shoving Defendant Vasquez and

Defendant Vasquez’s repeatedly ordering Ms. Winsor to step back or get on the sidewalk.

       189.    For example, Defendant Vasquez testified that Ms. Winsor shoved her almost

continuously for around 20 seconds as Defendant Vasquez gave Ms. Winsor verbal directions to

get back and the like.

       190.    Defendant Vasquez testified that Ms. Winsor repeatedly pushed or shoved her on

direct examination between five and ten separate times.

       191.    Defendant Vasquez further testified that Ms. Winsor repeatedly pushed or shoved

her many more times throughout the rest of her examination.

       192.    For example, Defendant Vasquez described that Ms. Winsor had “shoved [her] at

least three times.”

       193.    For example, Defendant Vasquez testified: “She shoved past me with her arms”

and “She kept shoving me to get to Ms. Dunnington while she was being arrested.”

       194.    Defendant Vasquez testified that Ms. Winsor “pushed through with her left hand

and then just went forward and put her hands onto” Ms. Dunnington, such that “[s]he was

passing over” Defendant Mulvey’s shoulder as he was arresting Ms. Dunnington.




                                               27
        Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 28 of 39




       195.    According to Defendant Vasquez’s trial testimony, at the location she arrested

Ms. Winsor, she was 100% there was no obstruction on the sidewalk that would have prevented

her from getting on or off the sidewalk.

       196.    According to Defendant Vasquez’s trial testimony, at the location she arrested

Ms. Winsor, there were no fences or barriers or scaffolding whatsoever along the sidewalk, and

she had a clear memory of that fact.

       197.    Defendant Vasquez testified that she was 100% sure that she did not load Ms.

Winsor into a NYPD wagon in around the middle of the street.

       198.    Defendant Vasquez testified that she did not remember seeing a NYPD wagon in

the middle of the street when she arrested Ms. Winsor.

       199.    According to Defendant Vasquez’s trial testimony, Defendant Vasquez decided to

arrest Ms. Winsor because she was trying to “de-arrest” or “un-arrest” Ms. Winsor.

       The Video Evidence

       200.    As part of the defense case, in addition to Ms. Winsor’s and Ms. Dunnington’s

testimony, the defense introduced two videos depicting the events leading up to and including

Ms. Dunnington’s and Ms. Winsor’s arrests.

       201.    Inter alia, the video evidence showed Ms. Dunnington walking eastbound among

a group of protesters and NYPD officers in the southernmost traffic lane of the 116th Street

roadway.

       202.    Inter alia, the video evidence showed NYPD officers and vehicles at that location

themselves blocking vehicular traffic in the southern part of the roadway.




                                                28
            Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 29 of 39




        203.    Inter alia, the video evidence showed Ms. Dunnington walking next to and

speaking with a white-shirted NYPD supervisor, who can then be seen physically grabbing her

and placing under arrest.

        204.    Inter alia, the video evidence showed that Defendant Mulvey did not arrest Ms.

Dunnington, as he had described in detail.

        205.    Inter alia, the video evidence then showed Ms. Winsor entering the roadway from

the direction of the south sidewalk.

        206.    Inter alia, the video evidence showed that Defendant Vasquez was “nowhere

near” Ms. Winsor when Ms. Winsor entered the roadway.

        207.    Inter alia, the video evidence showed large, metal scaffolding along the northern

edge of the south sidewalk at around opposite 45 116th Street.

        208.    Inter alia, the video evidence showed a NYPD wagon in around the middle,

toward the north side, of the roadway when Ms. Dunnington was placed under arrest.

        209.    Inter alia, the video evidence showed NYPD officers moving Ms. Dunnington

toward the north side of the roadway and the back of that NYPD wagon over the course of the

next around at most 15 seconds.

        210.    Inter alia, the video evidence showed Ms. Winsor during that time period in the

roadway moving more along with the officers moving Ms. Dunnington, more slowly than those

officers.

        211.    Inter alia, the video evidence showed that Ms. Winsor did not approach or push

or attempt to approach or push Defendant Vasquez at all while Ms. Dunnington was being placed

under arrest.




                                                29
           Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 30 of 39




       212.    Inter alia, the video evidence showed Ms. Winsor move behind the NYPD wagon

just after the officers moving Ms. Dunnington had moved her behind the NYPD wagon.

       213.    Inter alia, the video evidence showed Defendant Vasquez, at that point,

approaching the back of the NYPD wagon (and Ms. Winsor), apparently for the first time.

       214.    Inter alia, the video evidence disproved Defendant Vasquez’s testimony about her

observations regarding Ms. Dunnington’s arrest as well as her testimony about Ms. Winsor’s

allegedly pushing her and attempting to touch or interfere with Ms. Dunnington’s arrest.

       Trial Court Comments on Defendants’ Credibility and “NOT GUILTY” Verdict

       215.    After the close of all of the evidence, the Court expressed to both defense counsel

and the NYPD Legal Bureau prosecutor the Court’s concerns that the trial testimony given by

Defendants Vasquez and Mulvey was “the opposite of what we saw on the video.”

       216.    For example, during defense counsel’s summations, the Court asked defense

counsel:

       I want to ask you, when you say omitted are you saying that the witnesses called
       by the Police Department omitted it or they said actually something that was
       opposite of what we saw on the video?...What I’m asking is didn’t the witnesses
       in fact say there was no scaffolding on this street and then the video showed ther
       was. Didn’t the witnesses say that – the second witness say that he actually made
       the arrest of Ms. Dunnington, was the only one to stop her and there was no white
       shirt around, when in fact the video says differently. Isn’t it true that the witness
       said that he was the one who went up to speak to her, no one else, when the video
       shows that was not true. …[O]r that didn’t they say there was no van in the
       middle of the street when the video shows there was a van in the middle of the
       street.

       217.    By way of additional example, at the outset of the NYPD Legal Bureau

prosecutor’s summation, the Court stated to the NYPD Legal Bureau prosecutor:

               “[Y]our officers gave me a version of events in which they described in
       great detail certain aspects of this whole incident, that on the video…that is totally
       different from what your officers, who on first blush came across quite credibly,
       what they told me happened.

                                                30
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 31 of 39




              And there are a number of those things, including both of them telling me
       there was no scaffolding on the street, for whatever it’ss worth. The fact that
       where…they testified both of them to me that there was no white shirt around
       ….but for the fact that the person in the white shirt actually was the one who
       placed Ms. Dunnington under arrest.

              Your witness under oath came into this courtroom and told me that he was
       the one who approached Ms. Dunnington. He was the one who told her to get
       back on the sidewalk. He was the one who first started to put her in handcuffs. He
       was the one who did that.

               Then … Officer Vasquez said…that at the time … Ms. Dunnington was
       being placed under arrest, before she was ever brought to the van, that she formed
       a permiter around where her partner was making an arrest and that this defendant
       pushed her maybe three or four times and then she placed this defendant under
       arrest.

               On that video that I saw Officer Vasquez is nowhere near this defendant
       when she entered the street. I did see Officer Vasquez coming when it looked like
       – on that video when it looked as though Ms. Winsor was on the other side of the
       van….

       218.    When the NYPD Legal Bureau prosecutor admitted that a white-shirted NYPD

officer, not Defendant Mulvey, had placed Ms. Dunnington under arrest, arguing “clearly the

superior officer in that situation hands them over to the respective officers,” the Court said:

                That’s fine, but why did your officer not say that? …Your officer, who I
       have to rely on to convict this defendant, told me otherwise under oath. Why?
       That’s what I’m asking you. What can be the basis other than trying to sort of
       keep out of this case, cause it’s only a summons, a person who wears a white
       shirt. That’s what you have to explain to me. …The believability of your
       witnesses is the crux of this case. That is the crux of this case, particularly as it
       relates to the VTL charge.

       219.    When the NYPD Legal Bureau prosecutor attempted to argue that ther was not

scaffolding “on each and every building”, the Court said:

               Your officer said there was zero scaffolding. Your officers did not say oh
       maybe there was some, they said noe existed. And now I don’t know – I need a
       reason. I’m asking for something, a reasonable explanation as to why they would
       have said there was none, as opposed to saying I don’t remember. …They wanted
       me to believe that ther was no scaffolding because that is what they testified to.



                                                 31
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 32 of 39




       220.    When the NYPD Legal Bureau prosecutor admitted he could not give a reason,

the Court asked: “Could it be they didn’t know a video existed?”

       221.    When the NYPD Legal Bureau prosecutor attempted to argue that the officers

“didn’t necessarily remember all the details”, the Court said:

               Then they say I don’t remember. That’s my point. They need to say at
       moments I don’t remember if there was scaffolding. I don’t remember where the
       defendant was. I don’t remember. Those words are quite – they’re okay. It’s not
       what they did. They said they remembered explicitly. In fact Officer Vasquez said
       and I kept turning around and I kept seeing Ms. Winsor go into the street and
       being told to get on the sidewalk. The second officer…in fact said that he
       believed Officer Vasquez was behind him, so she wouldn’t have to turn around.
       Her testimony was she was – that’s a minor detail, but that’s what Officer
       Vasquez wanted me to believe, that she kept turning around and seeing Ms.
       Winsor going into the street. Maybe she did, but her partner said she was – she
       was behind him, not in front of her. …

              They didn’t’ say I don’t remember. They told me words. They gave me
       what they said actually happened. They didn’t say I don’t remember.

       222.    When the NYPD Legal Bureau prosecutor attempted to argue that whether there

were a NYPD wagon in the middle of the roadway when Ms. Dunnington and Ms. Winsor was

arrested was a “minor detail”, the Court said:

                No, because how I took it was that your officers were afraid that I they
       indicated that there were police vans operating along that part of the road, then it
       took away your argument that she was obstructing traffic. That’s why suddenly
       when I see the van in the thing I really see that’s sort of the issue. Your witnesses
       say yeah, there was no van, in fact there were no police cars, because then the
       argument that she was impeding traffic, you lose it because it was the police cars
       that were impeding traffic, not their behavior of walking in the street even if she
       was as it relates to the disorderly. So that’s why – you can say it’s meaningless,
       but it’s not because it takes that argument away from you.

       223.    On October 2, 2017, the Court found Plaintiff “NOT GUILTY” of both charges.

       The Alleged NYPD “Investigation” (Or Lack Thereof)




                                                 32
          Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 33 of 39




        224.    Upon information and belief, the NYPD Legal Bureau prosecutor who was

conducting the trial provided reports to the NYPD Legal Bureau, including the NYPD Deputy

Commissioner of Legal Matters, during the trial in September, regarding the progress of the trial,

and events in the trial.

        225.    According to a report in the October 4, 2017 New York Law Journal by Andrew

Denney (“NYPD Investigating Officers’ Alleged Misstatements in Court”), the NYPD Deputy

Commissioner of Legal Matters publicly stated during a panel discussion at the New York City

Bar Association “that centered around the issue of police testimony” that the NYPD was

“conducting an internal investigation and has also requested that the Manhattan DA investigate”

the matter.

        226.    Upon information and belief, neither the NYPD nor DANY have made any public

statements regarding the outcome of any such investigation(s).

        227.    Defendants Vasquez and Mulvey both remain NYPD Officers assigned to SRG 1.

        228.    Upon information and belief, as of the time Ms. Winsor’s counsel ordered the trial

transcript in connection with preparing for potential civil litigation, neither the NYPD nor

DANY had even ordered a copy of the trial transcript.

        229.    Upon information and belief, there were no consequences for Defendants

Vasquez or Mulvey in connection with their provision of false evidence against Ms. Winsor.

        230.    Upon information and belief, there were no meaningful consequences for

Defendants Vasquez or Mulvey in connection with their provision of false evidence against Ms.

Winsor.

                                 FIRST CLAIM FOR RELIEF

  FOR VIOLATIONS OF PLAINTIFF’S FAIR TRIAL RIGHTS UNDER THE FIFTH,
    SIXTH, AND/OR FOURTEENTH AMENDMENTS TO THE UNITED STATES



                                                33
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 34 of 39




CONSTITUTION, THROUGH 42 U.S.C. § 1983 - AGAINST DEFENDANTS VASQUEZ
                          AND MULVEY

       231.    Plaintiff incorporates by reference the allegations set forth in all preceding and

following paragraphs as if fully set forth herein.

       232.    Defendants Vasquez and Mulvey fabricated evidence of a material nature, likely

to influence a jury’s decision, intentionally forwarded that evidence to prosecutors, as a result of

which Plaintiff suffered deprivations of liberty.

       233.    That fabricated evidence included, but was not limited to, their purported

observations of and interactions with Ms. Winsor and Ms. Dunnington leading up to their arrests

memorialized in their memo book entries, the accusatory instruments they swore out, and their

trial testimony; as well as their provision of false accounts of their observations and conduct to

NYPD Legal Bureau prosecutors verbally.

       234.    After Ms. Winsor’s arraignment, the ongoing criminal cases that were brought

and pressed forward based on Defendants Vasquez’s and Mulvey’s fabricated evidence imposed

other restrictions were imposed on his abilities to travel.

       235.    For example, at Ms. Winsor’s arraignment, she was ROR’d, and as such was

required to remain at all times subject to and amenable to the processes, orders, and mandates of

the New York City Criminal Court.

       236.    Ms. Winsor was required to appear before the New York City Criminal Court

approximately at least 11 times before the case was resolved with a “NOT GUILTY” verdict.

       237.    As a result of the foregoing, Plaintiff was deprived of Plaintiff’s liberty,

experienced stress, emotional injury, and humiliation, was forced to pay costs and expenses, and

was otherwise damaged and injured.

                                SECOND CLAIM FOR RELIEF

                                                    34
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 35 of 39




  FOR VIOLATIONS OF PLAINTIFF’S RIGHTS TO BE FREE FROM MALICIOUS
  PROSECUTION UNDER THE FOURTH AND FOURTEENTH AMENDMENTS TO
  THE UNITED STATES CONSTITUTION, THROUGH 42 U.S.C. § 1983 - AGAINST
                 DEFENDANTS VASQUEZ AND MULVEY

       238.    Plaintiff incorporates by reference the allegations set forth in all preceding and

following paragraphs as if fully set forth herein.

       239.    Defendants Vasquez and Mulvey misrepresented and falsified evidence to the

NYPD Legal Bureau attorney prosecutor and to the New York City Criminal Court.

       240.    Defendants Vasquez and Mulvey did not make a complete and full statement of

facts to the NYPD Legal Bureau attorney prosecutor or to the Court.

       241.    Defendant Vasquez and Mulvey withheld exculpatory evidence from the NYPD

Legal Bureau attorney prosecutor and the Court.

       242.    Defendants Vasquez and Mulvey were directly and actively involved in the

initiation or prosecution of criminal proceedings against Plaintiff, including by supplying and

creating false information to be included in NYPD paperwork that was included in NYPD

paperwork, providing falsely sworn information in accusatory instruments, providing false

information to the NYPD Legal Bureau attorney prosecutor and to the Court.

       243.    Defendants Vasquez and Mulvey lacked probable cause to initiate and continue

criminal proceedings against Plaintiff.

       244.    Defendants Vasquez and Mulvey acted with malice in initiating criminal

proceedings against Plaintiff.

       245.    Defendants Vasquez and Mulvey were directly and actively involved in the

continuation of criminal proceedings against Plaintiff.

       246.    Defendants Vasquez and Mulvey lacked probable cause to continue criminal

proceedings against Plaintiff.



                                                 35
         Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 36 of 39




       247.       Defendants Vasquez and Mulvey acted with malice in continuing criminal

proceedings against Plaintiffs.

       248.       Defendants Vasquez and Mulvey misrepresented and withheld evidence

throughout all phases of the criminal proceedings.

       249.       Notwithstanding Defendants’ misconduct, the criminal proceedings against

Plaintiff were favorably terminated on the merits.

       250.       As a result of the foregoing, Plaintiff was deprived of Plaintiff’s liberty,

experienced stress, emotional injury, and humiliation, was forced to pay costs and expenses, and

was otherwise damaged and injured.

                                    THIRD CLAIM FOR RELIEF

 POLICY, PRACTICE, AND/OR CUSTOM CLAIMS - AGAINST DEFENDANT CITY
                           OF NEW YORK

       251.       Plaintiff incorporates by reference the allegations set forth in all preceding and

following paragraphs as if fully set forth herein.

       252.       Ms. Winsor would likely have accepted an ACD without allocution to resolve the

criminal cases.

       253.       However, because of the NYPD policies complained of herein, that was not an

option for Ms. Winsor.

       254.       Ms. Winsor did not want to admit under oath that she had committed the

underlying substantive offenses that Defendants Vasquez and Mulvey had accused her of

because she had not in fact engaged in that conduct.

       255.       As a result of the NYPD policymakers’ decisions to assign NYPD Legal Bureau

prosecutors to Ms. Winsor’s case (and other, similar Black Lives Matter cases), and to deny

people such as Ms. Winsor who were arrested at protests the ACD-without-allocution offers they

                                                    36
          Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 37 of 39




would otherwise have received in New York City Criminal Court in cases that were not

prosecuted by NYPD Legal Bureau attorneys, Ms. Winsor was prosecuted and was required to

make more than 11 appearances over the course of around a year before she was acquitted after

trial.

         256.   Additionally, during and after Ms. Winsor’s trial at the latest, policymakers for

Defendant City, including the NYPD Deputy Commissioner of Legal Matters, knew, or should

have known, that Defendants Vasquez and Mulvey, had given false evidence in connection with

Ms. Winsor’s prosecution.

         257.   Yet despite that knowledge, and public promises to conduct an investigation, the

NYPD has made no public comment about any such investigation; and appears either not to have

conducted such an investigation, or to have conducted an investigation that did not result in any

meaningful consequences.

         258.   Accordingly, Defendant City failed to train and/or supervise Defendants Vasquez

and Mulvey in connection with the requirements to testify truthfully under oath.

         259.   As a result of the foregoing, Plaintiff was deprived of Plaintiff’s liberty,

experienced stress, emotional injury, and humiliation, was forced to pay costs and expenses, and

was otherwise damaged and injured.

                                FOURTH CLAIM FOR RELIEF

  FOR A DECLARATORY JUDGMENT THAT DEFENDANT CITY OF NEW YORK
 VIOLATED PLAINTIFF’S RIGHTS UNDER NEW YORK CRIMINAL PROCEDURE
                      LAW §§ 160.50 AND/OR 160.55

         260.   Plaintiff incorporates by reference the allegations set forth in all preceding and

following paragraphs as if fully set forth herein.




                                                  37
            Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 38 of 39




        261.    Just before the beginning of Plaintiff’s September 26-27, 2017 bench trial, the

NYPD Legal Bureau prosecutor made an application to the Court to explore alleged prior bad

acts related to purported prior arrests that had resulted in sealing under CPL §§ 160.50 and

160.55.

        262.    Specifically, the NYPD Legal Bureau prosecutor stated: “The Sandoval

[application] would be based on several sealed records….they’re all sealed.”

        263.    Under CPL §§ 160.50 and 160.55, all official records related to a sealed criminal

proceeding are required to be unavailable to an agency such as the NYPD, unless the NYPD

obtains an unsealing order based on a showing to the Court “that justice requires that such

records be made available.” See CPL §§ 160.50 and 160.55; see generally, R.C. v City of NY,

___Misc 3d___, 2019 NY Slip Op 29134 (NY Co. Sup. Ct. 2019) (Tisch, J.)

        264.    The NYPD Legal Bureau prosecutor stated on the record that no judge had signed

an unsealing order allowing the NYPD access to such sealed records.

        265.    Plaintiff seeks a declaratory judgment that the NYPD’s accessing of Plaintiff’s

sealed criminal records violated her rights under CPL §§ 160.50 and/or 160.55.

                                          JURY DEMAND

        266.    Plaintiff demands a trial by jury in this action of all issues pursuant to Fed. R. Civ.

P. 38(b).

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for the following relief:

        A.      Compensatory damages against the Defendants jointly and severally;

        B.      Punitive damages against the individual Defendants;

        C.      Attorney’s fees and costs pursuant to 42 USC §1988;

        D.      A declaratory judgment that Defendants violated Ms. Winsor’s rights under CPL

                                                  38
     Case 1:19-cv-06462-MKV Document 4 Filed 07/12/19 Page 39 of 39




         §§ 160.50 and/or 160.55; and

    E.   Such other and further relief as the Court deems just and proper.


DATED:   Brooklyn, New York
         July 11, 2019

                                              Respectfully submitted,

                                                     /S/
                                              _______________________
                                              Gideon Orion Oliver
                                              Attorney for Plaintiff
                                              1825 Foster Avenue, Suite 1K
                                              Brooklyn, NY 11230
                                              718-783-3682




                                         39
